Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered November 10, 2009. The judgment convicted defendant, upon a jury verdict, of driving while intoxicated, a class D felony, unlawful possession of marihuana, failure to wear a seat belt and consumption of alcoholic beverages or possession of an open container containing alcoholic beverages in a motor vehicle.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, felony driving while intoxicated (DWI) (Vehicle and Traffic Law §§ 1192 [3]; 1193 [1] [c] [ii]), failure to wear a seat belt (§ 1229-c [3]), and consumption of alcoholic beverages or possession of an open container containing alcoholic beverages in a motor vehicle (§ 1227 [1]). Contrary to the contention of defendant, we conclude that, viewing the evidence in light of the elements of those crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 *1205[2007]), the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Although a different result would not have been unreasonable, “ ‘[t]he jury was entitled to resolve issues of credibility in favor of the People . . . , and it cannot be said that the jury failed to give the evidence the weight it should be accorded’ ” (People v Caver, 56 AD3d 1204, 1204 [2008], lv denied 12 NY3d 781 [2009]).
We reject defendant’s further contention that County Court failed to fashion an appropriate Sandoval ruling (see People v Sandoval, 34 NY2d 371, 374 [1974]). We conclude that the court’s Sandoval compromise, in which it limited questioning on defendant’s prior convictions for DWI-related offenses to whether defendant had been convicted of a felony or misdemeanor on the appropriate date, “reflects a proper exercise of the court’s discretion” (People v Thomas, 305 AD2d 1099, 1099 [2003], lv denied 100 NY2d 600 [2003]). The court did not abuse its discretion in further permitting specific questioning as to defendant’s other convictions, even though they were remote in time (see generally People v Walker, 83 NY2d 455, 458-459 [1994]).
Defendant failed to preserve for our review his challenge that he was punished for exercising his right to a trial (see People v Carey, 92 AD3d 1224, 1225 [2012], lv denied 18 NY3d 992 [2012]; People v Shay, 85 AD3d 1708, 1709 [2011], lv denied 17 NY3d 822 [2011]). In any event, we conclude that the contention is without merit (see People v Coapman, 90 AD3d 1681, 1684 [2011], lv denied 18 NY3d 956 [2012]; People v Dorn, 71 AD3d 1523, 1524 [2010]). Finally, the sentence is not unduly harsh or severe. Present — Centra, J.P, Peradotto, Garni and Lindley, JJ.